Citation Nr: 0607150	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-22 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 



INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran did not serve in combat during service.

2.  The record contains no credible corroborating evidence 
that the veteran's claimed in-service stressors occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are June 2002 and October 2004 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claims for service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters provided the substantive standard to validate that 
type of claim.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In addition, the letters instructed the claimant to identify 
any additional evidence or information pertinent to the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in February 2001.   Thereafter, the RO provided 
notice in June 2002 and October 2004.  Additionally, the 
veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; private treatment records from Fernando V. Garza, 
M.D., Virgil M. Cox, Jr., M.D., and Andrew Lovy, D.O.; and a 
VA examination report dated in January 2003.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


Factual Background

Service medical records indicate that the veteran was in 
service from December 1966 to November 1968.  The veteran's 
DD Form 214 indicates that the veteran's total foreign 
service was for one month and ten days and listed his 
specialty as heavy vehicle driver.  He was stationed in 
Vietnam, for less than a month, from March 26, 1968, to April 
15, 1968.  

Service medical records demonstrate several diagnoses of a 
personality disorder and problems adjusting to military 
service.  In March 1967, the veteran was psychiatrically 
examined due to unsatisfactory military performance, crying 
spells, nervousness, and frequent periods of being AWOL.  The 
examiner issued a diagnosis of emotional instability 
reactions, chronic, severe, manifested by complete inability 
to tolerate minor stress, poor judgment, impulsive behavior, 
disregard for rules and regulations, period of marked 
anxiety, tremulousness, frequent crying spells, insomnia, 
marked overdependence on parental figures, poor motivation 
for military service and frequent periods of being AWOL.  The 
veteran's stressors were considered moderate, as he had 
routine military duty.  It was also noted that the veteran 
had a history of similar behavior in civilian life.  

During his service in Vietnam, on April 9, 1968, the veteran 
shot himself in the right foot while cleaning his weapon.  At 
that time, the veteran was stationed with Company B, 704th 
Maintenance Battalion, 3rd Brigade, 4th Infantry Division.  
The veteran was subsequently treated at the 76th Field 
Hospital and on May 6, 1968, he was transferred to Brooke 
General Hospital.

On August 22, 1968, the veteran was admitted to the 
Psychiatric Service of Brooke General Hospital.  Although the 
examiner noted that the veteran exhibited some depressive 
traits while in Vietnam, upon evaluation, the veteran's 
depressive traits seemed in remission and he was contrite 
about the incident.  Subsequent to his transfer to Brooke 
General Hospital, the veteran went AWOL on two occasions.  
The veteran also stated that during his two years of military 
duty he had been in trouble steadily with Articles 15 and had 
approximately 10 AWOL episodes.  Additionally, he was almost 
court-martialed for hitting a man over the head with a 
shovel.  The veteran related that he volunteered to go to 
Vietnam because he thought things would get better.  

While stationed in Vietnam, the veteran shot himself in the 
foot.  The veteran denied any suicidal ideation or thoughts 
concerning the event and was not sure why it happened.  He 
alleged "my nerves have been messed up ever since I've been 
in the service."  He also described previous difficulties 
with law, as in jail terms and sentences.  Examination 
demonstrated lower than average intelligence, with no 
psychological-mindedness or insight.  There was no psychotic 
thinking, delusions, hallucinations, depressions, suicidal 
thoughts, ruminations, or psychomotor retardation.  He was 
not felt to be psychotic, depressed, suicidal, homicidal, 
delirious, or disoriented.  The examiner opined that the 
veteran had a long-standing characterological problem that 
could lead to some periods of depression when his mood and 
his wishes were not met, much like those of a child.  The 
diagnosis was immature personality, chronic, severe; 
manifested by long term difficulties in adjusting to both 
civilian and military life, impulsive behavior, immature 
reactions.  External precipitating stress was minimal, 
because the veteran had routine military duty.  It was also 
noted that the veteran had a severe premorbid personality and 
predisposition, with a long history of immature behavior 
patterns.  Although the examiner acknowledged that the 
veteran had experienced difficulties ever since his military 
induction and at times had had periods of depression, he 
opined that the most serious factor in the veteran's 
difficulty was that of a personality disorder.  He also noted 
that the veteran's early life was quite traumatic, with 
difficulty in getting along with peers and in holding jobs, 
and manifested a great degree of difficulty in getting along 
adequately in the military.  Throughout his military career, 
the veteran went AWOL 15 times and had a long history of 
difficulty in making adequate social and work adjustments.  
On September 12, 1968, the veteran was returned to duty and 
found physically well and not suffering from a mental 
illness.  The examiner noted, however, that the veteran was 
having difficulty in making a satisfactory adjustment to 
military service and recommended consideration for an 
administrative discharge.  

The veteran was readmitted to the Psychiatric Service of 
Brooke General Hospital on September 19, 1968.  Mental status 
examination demonstrated an anxious veteran, with no 
psychotic appearance or psychotic thought disorder.  There 
were no delusions or hallucinations.  He demonstrated slight 
diminished intelligence and no insight or thought judgment 
into his problems.  There was a slight air of depression 
about the veteran related to the possibility of returning 
home.  The diagnosis was immature personality, chronic, 
severe; manifested by long-term difficulties in adjusting to 
both civilian and military life, impulsive behavior, and 
immature reactions.  There was minimal external precipitating 
stress, characterized by routine military duty and 
confinement in Lackland stockade.  He had a severe premorbid 
personality and predisposition, with a long history of an 
immature pattern.  He was discharged on October 22, 1968, and 
the medical officers were of the opinion that he was 
physically well and not suffering from a mental illness. 

Post-service, in October 1976, the veteran was afforded a VA 
psychiatric examination.  He alleged that he had been a 
nervous wreck since his period of military service and that 
he first began noticing his nervousness after he received a 
blow to the head from a fellow serviceman.  Service medical 
records indicate a small laceration over the right eyebrow in 
February 1968; there was no indication of an assault.  He 
also alleged that he had not wanted to go to Vietnam and that 
while he was there he experienced a nervous breakdown and 
shot himself in the foot.  Examination demonstrated that 
although the veteran was spontaneous and normally productive, 
he was generally very child-like and seemed ill at ease with 
the interview situations.  There was no overwhelming 
depression or anxiety, obsessions, psychotic symptoms, 
compulsions or phobias.  He was totally lacking in insight 
into his behavior and judgment.  The examiner noted that the 
veteran was extremely emotionally immature and unstable.  The 
diagnosis was personality disorder, immature, with severe 
emotional instability.  In November 1976, the RO held that 
service connection was not warranted for a personality 
disorder.  The veteran appealed the rating decision and, in 
July 1977, the Board upheld the denial of service connection 
for a nervous disorder.  

In June 1983, psychological testing indicated generalized 
anxiety problem with neurotic coping mechanism.  By means of 
a June 1983 rating decision, the RO held that service 
connection for PTSD was not warranted because it was not 
shown by the evidence of record and there was an absence of a 
stressor of sufficient magnitude.  

On June 17, 1997, the veteran began seeking treatment at the 
Vet Center.  He was accordingly administered a PTSD self-
assessment.  The veteran alleged that the one traumatic event 
that bothered him the most was military combat or being in a 
war zone.  He stated that, during this traumatic event, "he 
was physically injured, no one was physically injured, he 
thought that his life was in danger, he felt that someone 
else's life was in danger, he felt helpless, and he felt 
terrified."  The veteran also alleged that his problems 
began less than six months after the traumatic event 
happened.  The diagnostic impression was chronic and severe 
PTSD due to being in military combat or being in a war zone.  

He participated in group counseling to explore his feelings 
associated with the trauma.  The veteran alleged that an 
event that seriously traumatized him was when Kontum was 
overrun.  He witnessed a friend injured by incoming fire.  
His friend was holding his insides in with his hand.  The 
veteran attempted to help him but realized that there was 
nothing he could do.  The friend died and the veteran 
remembers his screams, and has recurrent nightmares about the 
event.  He also stated that the smell of dead bodies made him 
sick and he vividly remembers combat engineers covering up 
ditches of the bodies of dead enemy soldiers.  To this day, 
the veteran alleged that when stressed he can smell the awful 
odor of the dead bodies and he becomes physically ill.  He 
contends that he was so traumatized by what he experienced 
that he started blacking out and experiencing severe body 
trembling; resulting in a self-inflicted gunshot wound to the 
right foot.  Since his discharge from service, the veteran 
contends, he has experienced ongoing problems with 
nightmares, panic attacks, hypervigilance, social isolation, 
concentration, headaches, stuttering, and anxiety.  The 
treatment provider opined that the veteran was experiencing 
significant problems as a result of his Vietnam experience 
and that he consistently related to recurrent and intrusive 
recollections of his Vietnam experience, including recurrent 
distressing dreams.  He felt that the veteran's Vietnam 
experience had been the major contributing factor associated 
with the veteran's present psychological/emotional condition.

In September 1997, the veteran submitted a stressor 
statement.   The veteran contended that he was entitled to 
service connection for PTSD due to an in-service physical 
assault and due to his experiences in Vietnam.  He alleged 
that he assaulted by a fellow serviceman and that he was hit 
over the head with a whisky bottle.  The veteran contends 
that the assault occurred during basic training in 1967 and 
that he received no medical attention; although, he was 
experiencing headaches and blackouts.  He was later 
transferred to the 4th Infantry Division, out of Pleiku.  
Although he continued to experience headache problems, he 
attempted to perform his duties as a combat soldier.  While 
in Vietnam, the veteran alleged that he was present when 
Kontum was overrun.  Accordingly, he contended that he 
witnessed deaths, and that one man was holding his insides 
with his hands.  Additionally, the smell of the dead bodies 
made him physically ill.  The veteran related that he 
witnessed engineers covering up the ditches of bodies of the 
enemy.  These experiences scared him so badly that he started 
blacking out and shaking, resulting in a self-inflicted 
gunshot wound to the right foot.  

In September 1997, Dr. Garza alleged that the veteran had 
been suffering from PTSD since his period of service.  
According to his psychological evaluation it was noted that 
the veteran had a turbulent childhood.  The veteran later 
joined the Army and was trained as a heavy equipment 
operator.  He performed well in training until one of the 
military trainees beat him severely.  After the incident, he 
began experiencing blackouts and vomiting, when stressed.  
Additionally, one week after the veteran's arrival in 
Vietnam, his camp was targeted and hit with 122 mortars.  One 
of his buddies died before his eyes, due to an abdominal 
wound.  After his friend died, the veteran suffered a nervous 
breakdown.  Due to the veteran's related stressors, Dr. Garza 
concluded that the veteran suffered from chronic to severe 
PTSD.

In November 1997, the veteran was afforded a VA examination. 
The veteran alleged that his stressors were an assault by 
another soldier while in training at Fort Meade and trauma 
related to involvement in a mortar attack in Kontum, wherein 
many soldiers were wounded and killed.  The examiner noted 
that the records did not support the veteran's contentions of 
involvement in the combat arena.  Mental status examination 
demonstrated orientation in all spheres.  Though immediate 
attention was judged to be within normal limits, recent and 
especially remote recall appeared to be impaired.  Overall 
intellectual functioning was estimated to be in the below 
average category.  Insight and judgment were also noted to be 
poor.  The veteran's mood was dysphoric and affect was 
anxious and irritable.  The examiner opined that the 
veteran's reported history and symptomatology appeared to be 
unreliable, potentially due to poor memory and/or 
repressive/denial defenses.  Records reflected a history of 
childhood enuresis, which recurred during service; repeated 
episodes of AWOL; and other problems of adjustment in 
service.  The veteran failed to report any of these and 
denied any history of psychiatric treatment or substance 
abuse problems.  There was no report or evidence of 
hallucinatory experiences and no frank delusional thinking 
was apparent.  The veteran was diagnosed as having a 
personality disorder.  In June 1998, the RO held that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for PTSD.  Although the 
veteran submitted a timely notice of disagreement, he never 
perfected an appeal. 

In January 2001, the veteran sought an assessment for the 
possibility of PTSD from Dr. Cox.  He alleged that during 
basic training he was viciously assaulted by a fellow 
trainee.  Additionally, he stated that on Easter Sunday in 
1968, while at chapel, his base was attacked by mortar fire 
and he became quiet preoccupied with the question whether he 
was saved.  He alleged that after that he shot himself in the 
right foot and while in the hospital experienced a nervous 
breakdown.  The examiner noted the veteran's stressors to 
include his parent dying while he was a teenager; his being 
seriously damaged by essentially an unknown assailant; his 
being sent to Vietnam while still "ill"; witnessing the 
death of someone he knew; experiencing an intensive mortar 
attack on Easter Sunday; and shooting himself and going to 
the hospital in Japan.  He diagnosed the veteran as having 
chronic PTSD; major depression, recurrent, partial remission; 
generalized anxiety disorder; and nightmare disorder.  The 
veteran was also diagnosed as having major depression with 
psychotic feature; generalized anxiety disorder; organic 
mental syndrome, due to a blow on the head; and PTSD by 
Andrew Lovy, D.O.


In January 2003, the veteran was afforded an additional VA 
examination.  The veteran alleged that his PTSD onset 
occurred after he returned from Vietnam and was associated 
with a mortar attack, which occurred on Easter Sunday.  He 
stated that he ran for cover and did not remember actually 
seeing other people die, but he was definitely in fear of his 
own life.  A second episode, which he alleged was also quite 
traumatic, was when in Kontum, he arrived a day after the 
Viet Cong had overrun.  He alleged that many dead bodies 
remained and mass graves were being prepared.  He stated that 
at that time, he was working with the Army Corps of Engineers 
and assisted in the process.  The examiner opined that the 
veteran did report signs and symptoms of PTSD according to 
the DSM-IV stressor criterion.  Although it was noted that 
the veteran was exposed to significant traumas in the past, 
per his report of the mortar attack that occurred Easter 
Sunday in 1968, that would be sufficient trauma to induce 
PTSD.  

In order to verify the veteran's stressors, U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) was 
queried.  They were asked to verify whether or not the 
veteran's unit experienced incoming mortar or rocket attacks 
during the period of March 28, 1968, to April 15, 1968.  
USASCRUR responded that the veteran's unit was the main 
maintenance unit for the 4th Infantry Division and were 
frequently located at base camps, landing zones, and fire 
bases.  The Military Assistance Command-Vietnam yearly 
summary for 1968 noted no reported attacks at all for the 
days in question.  An excerpt from the After Reaction Report 
for the 4th Infantry Division for the period ending April 30, 
1968, noted attacks but only at FS bases, nothing at Pleiku.  
An excerpt from a report detailing all of the attacks 
directed at the 4th Infantry Division during Operation 
MacArthur noted attacks; however, none occurred at Pleiku.  
The line of duty documents verified that the veteran was 
assigned to Company B, 704th Main Battalion, 3rd Brigade, 4th 
Infantry Division.  USASCRUR concluded that none of the 
stressors stated by the veteran were confirmed by the facts 
and history available.

In July 2005, a VA social worker submitted a statement in 
support of the veteran's claim.  He related that the veteran 
had been diagnosed as having PTSD, secondary to his 
experiences in Vietnam.  The veteran's experiences included 
viewing casualties of war and fear of his own impending death 
due to enemy fire; these were the genesis of his current 
severe anxiety disorder.  

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Effective March 7, 2002, during the pendency of the veteran's 
claim of service connection for PTSD, 38 C.F.R. § 3.304(f) 
was revised to read as follows:

Post-traumatic stress disorder.  Service connection 
for post-traumatic stress disorder requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in- service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may 
be established based on other in-service stressors, 
the following provisions apply for specified in-
service stressors as set forth below:  

(1)	If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  
(2)	If the evidence establishes that the veteran 
was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
(3)	If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in- service personal assault without first 
advising the claimant that evidence from sources 
other than the veteran's service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a personal 
assault occurred.

Inasmuch as the revision to 38 C.F.R. § 3.304(f) was not 
substantive except as to cases involving personal assault, 
and other changes were made merely to improve the 
organization of the subsection, the veteran will not be 
prejudiced by consideration of the revised version of the 
regulation.

As noted, where VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records that are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).

In other words, if the veteran's claimed stressor is not 
combat-related, uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence as to the occurrence of 
the claimed stressor.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70 (1994); 38 C.F.R. § 
3.304(f) (2005).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The Board finds that service connection for PTSD must be 
denied.  As noted, service connection for PTSD requires 
medical evidence of a diagnosis of PTSD; a link between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The evidence required to 
support the occurrence of an in-service stressor varies 
depending on whether the veteran was engaged in combat with 
the enemy.  

In a claim of entitlement to service connection for PTSD, the 
first consideration is whether the veteran was engaged in 
combat.  Despite the veteran's allegations, after carefully 
reviewing all pertinent evidence in this case, the Board 
finds that the veteran did not engage in combat with the 
enemy.  First, service department records show that the 
veteran did not have a combat-related military occupational 
specialty, nor did he receive any military citation 
indicative of combat service, such as the Purple Heart Medal 
or Combat Infantryman Badge.  The veteran served as a heavy 
vehicle driver.  

The veteran has alleged that he experienced combat when 
Kontum was overrun on Easter Sunday, April 14, 1968.  The 
veteran's allegations of participation in combat have not 
been corroborated.  On several occasions the veteran has 
alleged that he experienced 122 incoming mortars at Kontum 
and witnessed a friend die from an abdominal wound; however, 
he has never submitted the name of his friend.  Additionally, 
in January 2003, he stated that he never actually saw anyone 
die and that he arrived in Kontum the day after it was 
attacked.  Moreover, USASCRUR researched the available 
records and concluded that none of the stressors stated by 
the veteran could be corroborated by the facts and history 
available.  In short, the record contains no indication that 
the veteran participated in any event constituting an actual 
fight or encounter with a military foe, hostile unit or 
instrumentality.  Considering the veteran's duty assignment 
in Vietnam and the absence of awards or decorations 
indicating combat exposure, the Board finds that the veteran 
did not engage in combat.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000) (defining "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b)).  For the 
foregoing reasons, the Board finds that the record shows that 
the veteran did not engage in combat during service.  

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," the veteran's 
assertions of in-service stressors, standing alone, cannot as 
a matter of law provide evidence to establish an event 
claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Furthermore, as a matter of law, 
"credible supporting evidence that the claimed in[-]service 
event actually occurred" cannot be provided by medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).  Rather, the burden is on the 
claimant to provide "credible supporting evidence from any 
source" that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Consequently, because the veteran's reported stressors are 
not combat related, his testimony, by itself, will not be 
sufficient to establish the alleged stressors.  Accordingly, 
the Board must determine whether service records or other 
independent credible evidence corroborate the alleged 
stressors.

As discussed, none of the veteran's alleged stressors have 
been corroborated, and indeed, the USASCRUR report 
specifically contradicts them.  The veteran has also reported 
various non-combat related stressors over the course of his 
appeal, including being assaulted during basic training; 
being fearful for his life; and seeing dead bodies.  The 
veteran has also been inconsistent in reporting the history 
of the aforementioned in stressors.  The veteran alleged that 
he was traumatized by seeing dead bodies being covered by the 
combat engineer; in January 2003, he alleged that he assisted 
in the process of digging mass graves.  As to the veteran's 
allegation of a physical assault during basic training, the 
veteran himself submitted that he never sought treatment and 
the only notation of a potential head injury was noted in the 
service medical records in February 1968 and described as a 
small laceration over the right eyebrow.  This was more than 
a year after the veteran's basic training.  Additionally, the 
RO has held and the Board upheld a decision denying service 
connection for headaches resulting from an in-service 
physical assault.  Questions of the veteran's credibility 
notwithstanding, the Board finds that the record contains no 
credible supporting evidence that these claimed stressors 
actually occurred.  For the foregoing reasons, the Board is 
unable to find as a factual matter that the veteran's alleged 
stressors ever actually occurred.

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors relating to 
anecdotal incidents have not been corroborated by official 
records, buddy statements, or any other supportive evidence.  
The veteran's diagnosis of PTSD has not been attributed to a 
corroborated in-service stressor.  Accordingly, service 
connection for PTSD must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  For all the foregoing reasons, the claim for 
service connection for PTSD must be denied.  


ORDER

Service connection for PTSD is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


